Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Reply
Applicant's response of 06/20/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-9, 11-21, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system, a method, and a non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of optimizing maintenance for the replacement of parts (engineering reliability) by determining an inventory optimization strategy.  
Using claim 20 as a representative example that is applicable to claims 1 and 21, the abstract idea is defined by the elements of:
 receive a plurality of maintenance records pertaining to replacement of one or more parts of the plurality of parts in the one or more assets of the portfolio;
 analyse the received plurality of maintenance records to generate an asset history, 
the asset history including information on replacement of one or more parts of the plurality of parts in the one or more assets of the portfolio, and, in a case where at least one asset includes a plurality of parts of a same part type and less than all of the plurality of the parts has been replaced, determine a position of a replaced part among the plurality of the parts of the same part type in the at least one asset; 
calculate an age at replacement distribution for each part type of the plurality of parts in the one or more assets of the portfolio, wherein, in the case where the at least one asset includes a plurality of parts of the same part type, calculate a separate age at replacement distribution for each part of the plurality of parts based on the position of each part in the at least one asset; 
analyse the calculated age at replacement distribution for each part type in the portfolio to determine one or more failure patterns associated with each part type; 
determine a part replacement strategy for each part type based at least on the determined one or more failure patterns associated with each part type 
display the generated asset history for a part of the plurality of parts, the calculated age at replacement distribution for the part, and a cost function for the part, 
wherein the determined part replacement strategy for the part corresponds to a minimum of the cost function; 
receive user input to modify one or more maintenance events in the generated asset history; 
display an updated calculated age at replacement distribution and updated cost function for the part; and 6APPL. No. 17/484,022ATTORNEY DOCKET No. OXMT-0001US1A1 
update the determined part replacement strategy to correspond to a minimum of the updated cost function

The above limitations are reciting a method of organizing human activities in the form of fundamental economic practice (risk mitigation for parts failure) as well as being an activity that is related to inventory management (a commercial activity, sales activity).  In the specification in paragraph 003 and 005 the applicant discloses “conventional manual processes” for reliability engineering practices, and paragraph 006 discloses how the claimed invention is automating creation of parts histories across a portfolio of assets to determine an age function for parts.  Paragraph 007 of the specification also refers to manual reliability engineering processes.  This is a teaching that human beings are known to perform reliability assessments manually and is something that places the claimed invention into the category of being a certain method of organizing human activities consistent with the 2019 PEG.  The fact that the claims may be automating this process by use of a computer/processor does not take away the fact that the claims are reciting an abstract idea.  Reviewing work orders and/or parts replacement histories to determine ages when parts fail, etc., to develop a maintenance strategy or a strategy for inventory optimization, is considered to be a certain method of organizing human activities type of abstract idea.
For claim 20 the additional element of the claim is the recitation to using a processor to perform the claimed steps that define the abstract idea, and the controlling a user interface to perform the data display and to receive data input. 
For claim 1, the additional elements are the computer accessible storage device, at least one processor, the recitation to various modules (computer instructions that can be executed), and a user interface control module for the data display step and to receive data input.
Claim 21 recites the additional element of a non-transitory computer readable medium with a program, where the executed program is performing the steps that define the abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claims amount to the use of a computing device with a processor, modules, a storage device (memory for a computer), and a generically recited user interface, non-transitory computer readable storage medium, that are being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited at least one processor and a computer accessible storage device to perform steps that define the abstract idea.  Claim 20 is the most illustrative of this fact when one notes that the claim is reciting “using a processor to” for the claimed steps, which is analogous to saying “apply it” with a computer.  This does not amount to more than a mere instruction to implement the abstract idea on a computer and/or can be interpreted as being a link to a particular technological environment, 2106.05(f) and/or 2106.05(h).  The limitation reciting the modules is directed to computer implementation by using modules for the processor to execute the claimed functions, and is also taken as an instruction for one to use computers to perform the abstract idea.  The claimed interface is linked to data display and data input where the applicant is defining the data that is being displayed.  This amounts to use of a generically recited interface to display data and to receive data input (an instruction for one to use a computer).  The actual display of the data is considered to be part of the abstract idea as the data can be “displayed” on paper by a person and the additional element of the interface is taken as an instruction to use a computer for the claimed abstract idea.  All computer interfaces display data and allow for data input by a person who is using the computer.  The recitation to the interface module being able to display data and being able to receive data input from a user is reciting normal and conventional computer functions that all computer interfaces provide for and is not reciting a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art  such that the claims would be eligible due to the interface itself for example see TRADING TECHNOLOGIES INTERNATIONAL, INC., v. CQG, INC., CQG, LLC, FKA CQGT, LLC, (2016-1616.  
The above is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply using a computing device with a processor, modules, a storage device (memory for a computer), and a generically recited user interface, non-transitory computer readable storage medium, that are being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited at least one processor and a computer accessible storage device, etc., to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer and/or can be interpreted as being a link to a particular technological environment, 2106.05(f) and 2106.05(h).  This does not render the claims as being eligible.  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  The comments at the 2nd prong are equally applicable to step 2B.  This is consistent with the issued 2019 PEG.   
For claim 5, the applicant is claiming the receipt of measurement readings and is further defining the maintenance records information and the measurement readings, and claims that the information is to be aggregated.  This is a further embellishment of the same abstract idea of claim 1.  The use of the modules has been treated in the same manner as was set forth for claim 1.
For claims 7-8, the applicant is claiming what happens in a certain situation for assets with functionally equivalent parts having different identifiers so as to group functionally equivalent parts as a same part type and to update a part replacement schedule for a replaced part.  This is further defining the abstract idea of claim 1.  Grouping of data can be done by a person using pen and paper, as well as this can be mentally performed by a person.  A person can update a part replacement schedule mentally or by using pen and paper, as was done prior to the invention of computers.  The use of the modules has been treated in the same manner as was set forth for claim 1 and does not render the claims eligible.
For claim 9, the determining of the functional significance and moving parts to a position closer to the top of the display based on the functional significance is the act of determining the ordering of the data to be displayed or presented to a user.  This element is part of the abstract idea of the claims and is something that is done before the display even occurs.  Determining the ordering or hierarchy of the data to be displayed is part of the abstract idea in the opinion of the examiner.  The use of the modules has been treated in the same manner as was set forth for claim 1.
For claim 11, further defining the age calculation and having a statistical distribution of ages, etc., is just reciting more about the same abstract idea of claim 1.  Reciting that the age includes a statistical distribution is reciting information per se and is not reciting any additional elements for further consideration.  The use of the modules has been treated in the same manner as was set forth for claim 1.
For claim 12, reciting that the distribution of ages is fitted to a Weibull distribution is considered to be part of the abstract idea and is the applicant of the data to a math function.  This can be done by people using pen and paper and is not something that is in addition to the abstract idea.  
For claims 13-17, further defining the failure pattern analysis and reciting that it includes premature age failure patterns, random failure patterns, or wear out failure patterns (claim 13), are limitations that fall into the scope of being part of the abstract idea.  The same is noted for the elements reciting that the replacement strategy is based on a cost to replace each part type for wear out failure, and/or based on expected downtime of an asset due to failure, and/or performing a root cause analysis, etc. as is recited in claims 14-17.   The claimed elements are just further defining the abstract idea of the claims without introducing any additional elements that are to be considered at the 2nd prong or at step 2B. 
For claim 18, further defining the situation for a part replaced with a functionally equivalent part is also reciting more about the abstract idea of claim 1.  Comparing the ages of the functionally equivalent part to the part required by the part replacement strategy is part of the abstract idea of the claims.  Claiming the reason that this is being done, so that it avoids wasting part life, is also part of the abstract idea.
For claim 19, the claimed steps of determining a set of replaced parts from the asset history and comparing the replaced parts to task lists of parts, etc., and adjusting an ordering of parts, is further defining the same abstract idea of claim 1.  This is part of managing maintenance for parts as it relates to inventory management.  This still places the claimed invention into the category of being a certain method of organizing human activities.
Therefore, for the above reasons claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Response to arguments
The traversal of the 112a rejection and the explanation from the applicant citing to various paragraphs of the specification that provide written description support for how the applicant is determining the part replacement strategy is found to be persuasive and the rejection has been withdrawn.
The prior art rejection has been withdrawn based on the amendment to the claims.
	The traversal of the 35 USC 101 rejection is not persuasive.  The applicant argues that the examiner has characterized numerous additional elements of the claims as part of the abstract idea.  This is not persuasive.  The applicant has not identified any of the alleged additional elements that have been improperly treated as part of the abstract idea so the argument is treated as a general allegation.  The claimed steps that the examiner has found to be reciting the abstract idea are essentially nothing more than data processing steps that can be performed by people manually.  As was stated in the specification, the applicant discloses “conventional manual processes” for reliability engineering practices, and paragraph 006 discloses how the claimed invention is automating creation of parts histories across a portfolio of assets to determine an age function for parts.  Paragraph 007 of the specification also refers to manual reliability engineering processes.  Human beings are able to manually perform reliability assessments and is something that places the claimed invention into the category of being a certain method of organizing human activities consistent with the 2019 PEG.  The steps that are claimed and that constitute the abstract idea can be performed by people manually.  The examiner has not characterized the claims at too high of a level of abstraction that is untethered from the claim language.  The argument is not persuasive.
The applicant argues that the claims are reciting elements that are not well known, routine, and conventional and that integrate the abstract idea into a practical application.  The applicant argues that the interface features render the claims eligible.  This is not persuasive.  The claimed interface is linked to data display and data input where the applicant is defining the data that is being displayed.  This amounts to use of a generically recited interface to display data and to receive data input (an instruction for one to use a computer).  The actual display of the data is considered to be part of the abstract idea as the data can be “displayed” on paper by a person and the additional element of the interface is taken as an instruction to use a computer for the claimed abstract idea.  All computer interfaces display data and allow for data input by a person who is using the computer.  The recitation to the interface module being able to display data and being able to receive data input from a user is reciting normal and conventional computer functions that all computer interfaces provide for and is not reciting a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art  such that the claims would be eligible due to the interface itself (TRADING TECHNOLOGIES INTERNATIONAL, INC., v. CQG, INC., CQG, LLC, FKA CQGT, LLC, 2016-1616.)  
	The applicant theorizes that because the claimed invention is not rejected with any prior art, this must mean that the claims recite elements that are not well understood, routine, or conventional.  This is not persuasive because alleged novelty over prior art does not equate to eligibility when the novelty lies in the abstract idea.  In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.
In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC:
“We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”
The argument that the claims are eligible because the cited prior art does not teach all of the claimed elements is not persuasive.  Also, the issue of whether or not the steps that define the abstract idea are well understood, routine, or conventional is not an issue for the eligibility of the claims because the examiner has not found any additional elements to be an insignificant extra solution activity at the 2nd prong that would require Berkheimer evidence at step 2B to prove that something was well understood, routine, and conventional.  For claim eligibility, when the issue at hand for a given claim is simply that of computer implementation (as is the case for the pending claims), the issue of any additional elements being well understood, routine, and conventional does not come up in the analysis, and is not something that an examiner has to address.  
Additionally, the applicant argues that the claims are directed to the problem of removing one or more maintenance events that represent “outliers” from the calculation, providing real time feedback on the effect of removing the outliers, and permitting optimization of the cost function.  While the claim might be reciting something similar, the examiner notes that what has been argued is not commensurate with the actual claim scope that does not recite anything about removing outliers and providing real time feedback on the effect of removing the outliers.  The claim recites that the interface is for displaying certain data, and that it can receive data input to modify a maintenance event with subsequent updating of the part replacement strategy.  The interface is being used for data display and to receive data input, which is what all interfaces provide for and is not something that renders the claims eligible.  The use of the interface is akin to “apply it” with a computer because people can display results of calculations and can display a part replacement strategy on paper.  The claimed interface is generic in nature and is not directed to solving any particular problem in the GUI art as best the examiner can tell, based on the claim language.  The interface is not specific and has not structure claimed as the interface is being defined purely in functional terms.  Being able to display data and receive a data input to display further data is not a solving any problem in the GUI art.
No other arguments were presented for consideration in regards to the 35 USC 101 rejection.  The traversal is not persuasive and the 101 rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687